5. 2010 progress report on Iceland (
Before the vote on Amendment 2:
(RO) Madam President, I would like us to replace:
'Urges the people of Iceland to support this agreement' with 'Encourages the people of Iceland to support this agreement'.
Mr Preda, I am sorry but I think you have read the wrong oral amendment. You have two, could you try the other one. That would be helpful.
(RO) Madam President, I would like us to replace in Amendment 2:
'Enter into constructive talks' with 'Continue the constructive talks'.
Madam President, I urge all Members not to adopt the amendment, and I urge Iceland to protect its fish stocks ...
(Interruption by the President)
(Heckling)